






Citation:



Murphy v. Wynne
  et al



Date:
20030114











2003 BCCA 26



Docket:



CA030305





Registry:  Vancouver





COURT OF APPEAL
  FOR BRITISH COLUMBIA





ORAL REASONS FOR JUDGMENT





BEFORE THE HONOURABLE

Madam Justice Prowse









January 14, 2003

























Vancouver,
        B.C.













BETWEEN:





JOHN MURPHY





APPELLANT

(PLAINTIFF)





AND:





JOHN WYNNE, WILLIAM HOLMES, WILLIAM KINLOCK, JAMES DOUGAN,

BARRY CLARK, RICHARD O'BRIEN, RUSSELL ST. ELOI, TOM MILLER, TOM
  TOMKO, ANNE ST. ELOI, ALEXANDER MCDONALD, JAMES BRADY,

AL PHILLIPS, RAY CALLARD, LOCAL 170 OF THE UNITED ASSOCIATION

OF JOURNEYMEN AND APPRENTICES OF THE PLUMBING AND PIPEFITTING

INDUSTRY OF THE UNITED STATES AND CANADA, and the UNITED ASSOCIATION
          OF JOURNEYMEN AND APPRENTICES OF THE PLUMBING AND PIPEFITTING INDUSTRY
          OF THE UNITED STATES AND CANADA AND NELDSON, BARKMAN & TANAKA,
        Chartered Accountants





RESPONDENTS

(DEFENDANTS)






















J. Murphy



Appellant
  appearing on his own behalf





D. Bobert



appearing
  for the (Canadian) Respondent







L. Terai





appearing
  for the (U.S.A.) Respondents






[1]

PROWSE, J.A.
: Mr.
Murphy is applying in this Court for indigent status with respect to two orders
made by Mr. Justice Edwards on October 18, 2002, with respect to two separate
proceedings.

[2]

The first order was based on an application by
Mr. Murphy to register in British Columbia, for enforcement purposes, a judgment
of the U.S. District Court
for the District of Columbia.  Mr. Justice Edwards found that the requirements
of Rule 54 and the
Court
Order Enforcement Act
had not been met in that regard and he dismissed
that application.

[3]

There was a second action, which has been
referred to as the C action, which resulted in a separate order being made
relating to various applications or notices of motion by Mr. Murphy in Action
No. C946213 in the Supreme Court.  The notices of motion related in part to
relief sought against some of the defendants in this action represented by Mr.
Boberts firm.

[4]

Mr. Justice Edwards found that since the
substantive action under C946213 had been dismissed by Mr. Justice Williamson,
the notices of motion filed by Mr. Murphy with respect to these particular
defendants could not succeed, and he dismissed those motions.

[5]

At the outset of this application for indigency
status, Mr. Murphy asked for an adjournment with the request that this Court
order that the full transcripts for the full proceedings before Mr. Justice
Edwards be made available to the Court.  In Mr. Murphys view, the transcripts
were necessary in order to pursue his application for indigency status.  During
the course of his submissions in that regard, he referred to information he
said he made available to Mr. Justice Edwards with respect to the propriety of
Mr. Boberts firm participating in this proceeding and, I gather, in other
proceedings on the basis, in part, that other actions had been taken against
them in separate proceedings by Mr. Murphy.  Mr. Murphy says that there is
information in the transcripts that would assist this Court, in some way,
assessing the merits of the proposed appeals.

[6]

I have read the material that has been made
available to me including, of course, the reasons for judgment of Mr. Justice
Edwards.  In my view, there is no need for this Court to order that further
materials be prepared in order to deal with the application for indigency
status.  It is clear that Mr. Murphy meets the financial requirements for
indigency.  In other words, he has an extremely limited income and expenses
which more than consume that income.  The real question on this application is
whether Mr. Murphy has any prospect of success with respect to his proposed
appeal against the orders of Mr. Justice Edwards.

[7]

Having reviewed the materials before me, and not
being persuaded that any further materials will assist me in assessing the
merits, I am not persuaded that there is any prospect of success with respect
to these appeal from these orders.

[8]

I would therefore dismiss the application for
indigency status.  The application is dismissed.

(discussion)

[9]

PROWSE, J.A.
: 
Mr. Murphy, an application has been made that you not be required to sign the
order I have just made before I sign it.  I can tell you that, in the usual
course, the order will be sent up to me.  I will review it to ensure that it
reflects what I have said today, and a copy of that entered order will be
provided to you as long the respondents have an address for service for you.



The Honourable Madam Justice Prowse




